Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS BASIS OF PRESENTATION This Management’s Discussion and Analysis (“MD&A”) covers the interim consolidated financial statements for Westport Innovations Inc. (“Westport”, “the Company”, “we”, “us”) for the three and nine months ended December 31, 2010 and provides an update to our annual MD&A dated May 27, 2010 for the fiscal year ended March 31, 2010.This information is intended to assist readers in analyzing our financial results and should be read in conjunction with the audited annual consolidated financial statements, including the accompanying notes, for the fiscal year ended March 31, 2010.The interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada.This MD&A is dated February 3, 2011. Effective April 1, 2010, the Company changed its reporting currency from the Canadian dollar to the United States dollar (“U.S. dollar”).As a result, all comparative information included in the interim consolidated financial statements and referenced in this MD&A is reported in U.S. dollars unless otherwise indicated. Additional information relating to Westport, including our Annual Information Form (“AIF”) and Form 40-F, is available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov, respectively. FORWARD LOOKING STATEMENTS This MD&A contains forward-looking statements that are based on the beliefs of management and reflects our current expectations as contemplated under the safe harbor provisions of Section 21E of the United States Securities Act of 1934, as amended. Such statements include but are not limited to statements regarding the demand for our products, our investments, cash and capital requirements, the intentions of partners and potential customers, the performance of our products, our future market opportunities, our estimates and assumptions used in our accounting policies, our accruals, including warranty accruals, our financial condition, and timing of when we will adopt or meet certain accounting and regulatory standards.These statements are neither promises nor guarantees but involve known and unknown risks and uncertainties that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed in or implied by these forward looking statements.These risks include risks related to revenue growth, operating results, industry and products, general economy, conditions of the capital and debt markets, government or accounting policies and regulations, technology innovations, as well as other factors discussed below and elsewhere in this report, including the risk factors contained in the Company’s most recent AIF filed on SEDAR at www.sedar.com and set out herein under “Risk Factors”.Readers should not place undue reliance on any such forward-looking statements, which speak only as of the date they were made.We disclaim any obligation to publicly update or revise such statements to reflect any change in our expectations or in events, conditions or circumstances on which any such statements may be based or that may affect the likelihood that actual results will differ from those set forth in the forward looking statements except as required by National Instrument 51-102. 1 The forward looking statements contained in this document speak only as of the date of this MD&A.Except as required by applicable legislation, Westport does not undertake any obligation to release publicly any revisions to these forward looking statements to reflect events or circumstances after this MD&A, including the occurrence of unanticipated events. BUSINESS OVERVIEW We are a leading provider of high-performance, low-emission engine and fuel system technologies utilizing gaseous fuels.Our technology and products enable light- (2.4- litre), medium- (5.9- to 8.9- litre), heavy-duty (11- to 16- litre) and high horsepower (>16L) petroleum-based fuel engines to use primarily natural gas, giving users a cleaner, more plentiful and generally less expensive alternative fuel. Since our founding in 1995, we have focused on developing technology to enable more environmentally sustainable engines without compromising the performance, fuel economy, durability and reliability of diesel engines.The substitution of natural gas for petroleum-based fuel drives a significant reduction in harmful combustion emissions, such as nitrogen oxides, particulate matter and greenhouse gas, in addition to providing an abundant, relatively inexpensive alternative fuel.Our systems can be used to enable combustion engines to use gaseous fuels, such as natural gas, propane or hydrogen.Our research and development effort and investment have resulted in a substantial patent portfolio that serves as the foundation for our differentiated technology offerings and competitive advantage. We leverage our proprietary technology by partnering with leading diesel engine and truck original equipment manufacturers ("OEMs") to develop, manufacture and distribute our engines to a diverse group of global truck and bus OEMs.Our strategic partnerships with OEMs provide access to their manufacturing capacity, supply chain and global distribution networks without incurring the considerable investment associated with these assets.We commercialize our technology in markets where demand for clean, low emission engines is prevalent, including light-duty, medium- to heavy-duty and heavy-duty as follows: • Cummins Westport Inc. (“CWI”), our 50:50 joint venture with Cummins, Inc., serves the medium- to heavy-duty engine markets, ranging from 5.9 to 8.9 litres. CWI’s engines are offered globally by more than 60 OEMs of transit and shuttle buses, conventional trucks and tractors, and refuse collection trucks, as well as specialty vehicles such as short-haul port drayage trucks, material handling trucks, street sweepers and vehicles for selected industrial applications. The fuel for CWI engines is typically carried on the vehicles as compressed natural gas (“CNG”) or liquefied natural gas (“LNG”). CWI engines are produced at Cummins plants in the United States, China and India, allowing CWI to leverage Cummins’ global manufacturing footprint without incurring additional capital costs. CWI also utilizes Cummins’ supply chain, back office systems and distribution and sales networks. 2 • Westport Heavy Duty (“Westport HD”) serves the heavy-duty engine markets and currently offers a 15-litre LNG engine for the heavy-duty trucking market. Westport HD is our proprietary development platform, engaged in the engineering, design and marketing of natural gas-enabling technology for the heavy-duty diesel engine and truck market. The fuel for the Westport HD system is typically carried on the vehicle as LNG to provide greater energy density compared to CNG and to allow the vehicle to travel farther before refueling. At the heart of the Westport HD system is our proprietary high pressure direct injection technology, which provides the environmental and cost benefits of natural gas while delivering comparable benefits of diesel engines: high efficiency over the speed and torque operating range, high torque capability and robust reliability. • Juniper Engines Inc. ("Juniper"), a wholly owned subsidiary of Westport, designs, produces and sells high-performance alternative fuel engines primarily in the sub-5-litre class initially targeting the global CNG and liquefied petroleum gas ("LPG") industrial and light-duty automotive market, with sales and engineering support in North America, Europe and Asia. For industrial applications, Juniper’s engines fully integrate multipoint injection technology with Hyundai Motor Company’s 2.4-litre industrial engine platform. The result is a high-performance, low-emissions solution that offers competitive advantages over incumbent products, including a compact engine package, higher torque and power, and enhanced acceleration and transient response. In the first quarter of fiscal 2011, Juniper commenced production shipments to its OEM launch partner, Clark Material Handling Co. Juniper also delivered field trial engines in an oilfield application in Canada, targeting the non-mobile industrial market that also includes power generation and agriculture. With the recent acquisition of OMVL S.p.A (“OMVL”), Juniper entered the light-duty automotive market. OMVL brings multipoint injection fuel systems, high-volume manufacturing and engineering capabilities that will enable Juniper to grow through new OEM relationships and continued aftermarket sales. We have entered into agreements to capitalize on the growth of alternative fuel engines in other geographic markets. In July 2010, we formally invested and received a 35% interest in Weichai Westport Inc. (“WWI”), an agreement with Westport, Weichai Power Co. Ltd. and Hong Kong Peterson (CNG) Equipment Ltd., to focus on the Chinese market. In July 2008, we commenced operations of BTIC Westport (“BWI”), a joint venture between Westport and Beijing Tianhai Industry, to focus on tanks to support the Westport HD business. WWI intends to research, develop, design, manufacture, market, distribute and sell advanced, alternative fuel engines (and relevant parts and kits) for use in automotive, heavy duty trucking, power generation and shipping applications. WWI utilizes Westport’s natural gas technology expertise and the distribution network of engine manufacturing leaders seeking to deliver best-in-class solutions in a rapidly developing market. BWI combines our core competencies in LNG fuel systems with BTIC’s global cryogenic tank manufacturing capabilities.The 50:50 joint venture fills a need within the natural gas vehicle industry for more cost-effective, custom-engineered tanks for LNG. 3 On July 2, 2010, we acquired 100% of the outstanding shares of OMVL and OMVL’s 51% share of Juniper for consideration of $25.7 million.We paid $17.1 million on closing, which included acquired cash of $4.1 million, and we expect to pay approximately $10.2 million on the third anniversary of the closing date.As a result of the transaction, Juniper, previously a joint venture between wholly owned subsidiaries of Westport and SIT Group of Italy, is now wholly owned by Westport.We commenced consolidating 100% of the assets, liabilities, revenues and expenses of Juniper and OMVL effective July 2, 2010. On July 8, 2010, Westport and Volvo Powertrain (“VPT”), a subsidiary of Volvo AB, signed a new agreement defining Westport’s responsibility to develop a range of biogas and natural gas-fuelled engine products for Volvo. Westport will also work directly with the Volvo AB brands to help identify market development opportunities for natural gas vehicles and assist in the infrastructure build-out of biogas and natural gas where needed. Westport originally entered into an agreement with Volvo in November 2009 describing Westport as a Tier 1 Development Supplier for its heavy-duty natural gas engines and associated supply chain. This new agreement is an evolved and expanded relationship, in which the Company performs engine research and development contract services and is paid by VPT as milestones under the agreement are achieved. The Company completed the first milestone in September 2010; however, Westport did not complete a milestone during the current quarter, which is in line with the agreement, and recorded no related revenue during the three months ended December 31, 2010. Our consolidated revenue for the three months ended December 31, 2010 was $39.5 million, an increase of $3.1 million, or 8.5%, from $36.4 million in the prior year period.The increase relates to Juniper revenue of $7.8 million as the Company began consolidating Juniper and OMVL from July 2, 2010 and higher CWI parts revenue of $1.5 million.These increases were partially offset by a $3.4 million decrease in CWI product revenue and a decrease in Westport HD revenue of $2.8 million. For the nine months ended December 31, 2010 and 2009, consolidated revenue was $109.9 million and $87.2 million, respectively, an increase of $22.7 million, or 26.0%.The increase relates primarily to higher CWI product and parts revenue of $3.1 million and $2.2 million, respectively, Juniper revenue of $16.2 million, and VPT service fee revenue of $4.1 million, partially offset by a decrease in Westport HD revenue of $2.9 million. Our consolidated net loss for the three months ended December 31, 2010 was $13.5 million, or a loss of $0.31 per diluted share, compared to a net loss of $6.9 million, or a loss of $0.20 per diluted share, for the three months ended December 31, 2009.The $6.6 million increase in net loss relates primarily to: • A decrease in our 50% share of CWI net income of $1.2 million due to lower revenue and investment in new product development, • Higher Westport HD and corporate operating expenses of $2.4 million, of which $1.2 million is reimbursable under our current agreement with VPT, and increased sales and marketing activities, • Juniper operating losses of $1.6 million driven by $1.8 million in research and development costs in an effort to expand product offerings to light duty automotive OEMs, and; • Net foreign exchange losses of $1.2 million and increases in debt interest and accretion expense of $0.2 million. 4 For the nine months ended December 31, 2010 and 2009, net loss was $27.9 million, or a loss of $0.68 per diluted share, and $23.0 million, or a loss of $0.70 per diluted share, respectively.The increase in net loss was driven by an increase in Westport HD net loss of $3.6 million due to higher Westport HD and corporate operating expenses of $5.8 million, Juniper operating losses of $1.5 million, an increase in net foreign exchange losses of $1.1 million, and an increase in depreciation and amortization of $1.2 million. This is partially offset by an increase in our 50% share of CWI net income of $1.4 million and higher net income from investments accounted for by the equity method of $1.2 million. Our cash and short-term investments balance as at December 31, 2010 was $185.7 million compared to $104.2 million as at March 31, 2010.For the nine months ended December 31, 2010, cash used in operations was $17.5 million with $15.9 million used for operating purposes and $1.6 million used for working capital, including $8.5 million associated with the timing of settlement of accounts payable mainly during the first quarter.We also paid cash of $13.0 million (net of cash acquired) for our acquisitions of OMVL and the remaining 51% of Juniper and invested $4.3 million in WWI.We issued shares through a public share offering resulting in cash inflow of $115.7 million (net of share issuance costs), the exercise of warrants originally issued to Industrial Technologies Canada and JF Mackie resulting in a $9.5 million cash inflow and the exercise of stock options resulting in an additional $3.0 million in cash.We also repaid our demand installment loan of $3.2 million and CWI paid a dividend to our joint venture partner of $6.0 million.We were impacted by foreign exchange on Canadian dollar and Euro denominated cash and cash equivalents and unrealized foreign exchange impacts on certain foreign currency denominated balances resulting in a $2.8 million impact on our cash position. CRITICAL ACCOUNTING POLICIES Our consolidated financial statements are prepared in accordance with Canadian GAAP, which requires us to make estimates and assumptions that affect the amounts reported in our consolidated financial statements.The Company’s accounting policies are described in Note 2 of our fiscal 2010 annual consolidated financial statements.We have identified several policies as critical to our business operations and in understanding our results of operations.These policies, which require the use of estimates and assumptions in determining their reported amounts, include our accounting of CWI as a variable interest entity, the valuation of long-term investments, property and equipment, intangible assets, revenue recognition, inventory, stock-based compensation, warranty and goodwill.The application of these and other accounting policies are described in Note 2 of our fiscal 2010 annual consolidated financial statements. Actual amounts may vary significantly from estimates used. 5 During the three and nine month period ended December 31, 2010, the Company also adopted the following new accounting policies as a result of the acquisition of OMVL and the engine development arrangement with VPT. Revenue Recognition: We earn service revenue from our development arrangement with VPT. We provide contract services related to developing natural gas engines or biogas engines for use in Volvo products.Revenue for contract services is recognized using the milestone method where revenue is recognized upon completion of project milestones as defined between the Company and VPT.We recognize consideration earned from the achievement of a substantive milestone in its entirety in the period in which the milestone is achieved. We consider amounts to be earned once confirmation of achieving the milestone has been obtained from VPT, fees are determinable and collectability is reasonably assured.Costs incurred relating to this development arrangement are recorded as research and development expenses as incurred in the consolidated statement of operations. Intangible assets: We amortize intangible assets acquired if they are determined to have definite useful lives. Certain intangible assets, such as acquired technology, trade names and customer relationships are amortized on a straight-line basis or our best estimate of the pattern of economic benefits, over their estimated, reasonable useful lives. Goodwill: We account for goodwill in accordance with applicable accounting standards. Those standards require that goodwill not be amortized but instead be tested at least annually for impairment, or more frequently when events or changes in circumstances indicate that the assets might be impaired. This impairment test is performed annually at January 31. A two-step test is used to identify the potential impairment and to measure the amount of goodwill impairment, if any. The first step is to compare the fair value of the reporting unit with its carrying amount, including goodwill. If the fair value of the reporting unit exceeds its carrying amount, goodwill is considered not impaired; otherwise, goodwill is impaired and the loss is measured by performing step two. Under step two, the impairment loss is measured by comparing the implied fair value of the reporting unit goodwill with the carrying amount of goodwill. We determine fair value using widely accepted valuation techniques, including discounted cash flows and market multiple analyses. These types of analyses contain uncertainties because they require management to make assumptions and to apply judgment to estimate industry economic factors and the profitability of future business strategies. It is our policy to conduct impairment testing based on our current business strategy in light of present industry and economic conditions, as well as our future expectations. 6 NEW ACCOUNTING PRONOUNCEMENTS AND DEVELOPMENTS The following changes have been recently issued and will be adopted in future. BASIS OF PRESENTATION: Canada’s Accounting Standards Board ratified a strategic plan that will result in Canadian GAAP, as used by publicly accountable enterprises, being fully converged with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board over a transitional period to be completed by 2011. We have determined that adopting accounting principles generally accepted in the United States (“U.S. GAAP”) at this time rather than IFRS would be less disruptive and less costly as we currently prepare a U.S. GAAP reconciliation in the notes to our consolidated financial statements, and our systems are set-up to capture U.S. GAAP information.Management expects to transition to U.S. GAAP beginning April 1, 2011, as permitted by Canadian securities regulatory authorities.We will continue to monitor developments in IFRS standards, and our intent will be to move to IFRS if and when adopted in the United States. DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING During the nine month period ended December 31, 2010, there were no changes to our internal control over financial reporting that could materially impact the consolidated financial statements; however, the Company recently acquired Juniper and OMVL, and we are currently evaluating the impact of the acquisition on our overall system of internal controls. RESULTS FROM OPERATIONS Product revenue for the three months ended December 31, 2010 increased 8.4% to $31.0 million from $28.6 million in the prior year period.CWI product revenue decreased from $26.3 million to $23.0 million as a result of lower shipments of engines, from 1,162 units in the third quarter of fiscal 2010 to 1,036 units in the current quarter, and mix of engines sold.CWI also recorded kit revenue of $0.3 million and natural gas engine margin of Nil compared to $1.1 million and $1.4 million, respectively, in the quarter ended December 31, 2009, as we completed deliveries to a customer in India.Westport HD product revenue for the three months ended December 31, 2010 decreased to Nil with no systems delivered compared to $2.2 million with 40 systems delivered in the prior year period. While no revenue was recognized for HD systems in the quarter, the Company has announced purchase orders for over 230 HD trucks featuring Westport’s technology.The delivery time depends on customer fleet turnover requirements and truck OEM resources. Other HD revenue of $0.1 million was generated from contract services during the current quarter.Juniper contributed $7.8 million in revenue for the three months ended December 31, 2010. The Company commenced consolidating Juniper effective July 2, 2010. 7 For the nine months ended December 31, 2010 and 2009, product revenue was $84.0 million and $67.3 million, respectively, representing an increase of 24.8%.CWI product revenue for the nine months ended December 31, 2010 increased 4.9% to $66.2 million on sales of 2,856 units compared to $63.1 million and 2,809 units in the prior year period, which was primarily attributed to higher sales volume of ISL G engines in the Americas.Westport HD revenues for the nine months ended December 31, 2010 decreased 61.9% to $1.6 million on shipments of 25 HD systems compared to $4.2 million and 68 HD systems in the prior year period. Juniper revenues contributed $16.2 million for the nine month period. Product Revenue by Geographic Region (as a percentage of revenue) Three months ended Nine months ended December 31 December 31 Americas 61
